DETAILED ACTION
Response to Arguments
1.	Applicant's arguments filed 11 April 2022 have been fully considered but they are not persuasive. 
	Applicant asserts, on pages 10-11 of Remarks, that “The Office Action admits that neither Tang nor Kone discloses that the UE supports overlapping data communication with the source base station and the target base station during the handover and cites Viljamaa to cure the deficiency in Tang and Kone. Paragraph [0066] of Viljamaa, as cited by the Office Action, states that “In intra-frequency handover, the terminal device remains on the same frequency channel when moving to another cell while in inter-frequency handover, the terminal device moves to a different frequency channel.” However, remaining on the same frequency channel, as Viljamaa describes for intra- frequency handover is not “a capability of the UE associated with a bandwidth class or a band combination in connection with a handover in which the UE maintains connections with the source base station and a target base station and supports overlapping data communication with the source base station and the target base station during the handover,” as in claim 1. Viljamaa does not disclose overlapping data communication with the source base station and the target base station during handover, whatsoever. Viljamaa merely states that the terminal device uses the same frequency channel when moving to another cell and does not address overlapping data communication. Therefore, Viljamaa fails to cure the deficiency in Tang and Kone.”  
	The primary reference, Tang is relied on for disclosing “transmitting, to a source base station, a capability of the UE associated with a bandwidth class or a band combination in connection with a handover in which the UE maintains connections with the source base station and a target base station” while Viljamaa is relied on for disclosing “[the UE] supports overlapping data communication with the source base station and the target base station during the handover”.  The specification of the instant invention specifically indicates that the claimed “overlapping” refers to intra-frequency handover (see U.S. Patent Application Publication 2021/0029605, which is based on said specification):  “The CC may be overlapped or not overlapped. FIG. 9 illustrates examples 900, 902 of bandwidth class C for 2 CCs and 40 MHz. The total number of CCs indicated by the UE may include overlapped CCs for intra-frequency handover. Downlink and uplink bandwidth classes may be indicated separately. Thus, the UE may separately indicate the number of CCs supported for uplink communication and the number of CCs supported for downlink communication for a handover.” ([0093]), “For intra-frequency handovers, uplink CCs of the source and target base stations may overlap and may lead to multi-cluster PUSCH is an RB allocation in the uplink is non-contiguous between the source base station and the target base station. Thus, support for intra-frequency handovers may indicate a need for a TDM pattern for uplink communication during the handover.” ([0095]), “In some examples, the number of CCs may include overlapped CCs for intra-frequency handover.” ([0164]) [emphasis added].  Other portions of the specification likewise indicate that “overlap” refers to “intra-frequency”, and besides these instances, the only other instances of “overlap” in the specification of the instant invention occur in the context of overlapping geographic coverage.  Therefore, “overlapping data communication” in claim 1 and the other independent claims is interpreted to refer to an intra-frequency handover.  

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al., U.S. Patent Application Publication 2018/0343682 (hereinafter Tang), in view of Kone, U.S. Patent Application Publication 2010/0330993 (hereinafter Kone), further in view of Viljamaa et al., U.S. Patent Application Publication 2020/0396270 (hereinafter Viljamaa).
	Regarding claim 1, Tang discloses a method for wireless communications by a user equipment (UE) (disclosed is a method for wireless communications by a UE, according to [0327]-[0339], Fig. 12), comprising: 
	transmitting, to a source base station, a capability of the UE associated with a bandwidth class or a band combination in connection with a handover in which the UE maintains connections with the source base station and a target base station (the UE transmits TTI request information to a source eNB, said TTI request information indicating to said source eNB the UE’s short TTI communication capability, according to [0328]-[0332], Fig. 12 [steps 1201, 1202, and 1203], whereby a particular TTI length is associated with a particular size bandwidth [“a capability of the UE associated with a bandwidth class”], according to [0278]); 
	receiving a handover message from the source base station serving the UE to handover from the source base station to the target base station, wherein the handover message comprises at least one of a target base station configuration to apply during handover execution or a source base station configuration to apply during the handover execution based on the capability of the UE (the source eNB sends a handover command message, comprising an assigned TTI length that the UE is to use to communicate with a particular target eNB, to said UE, according to [0336]-[0337], Fig. 12 [steps 1206 and 1207]); 
	establishing a first connection with the target base station (the UE begins to communicate with the target eNB, according to [0338], Fig. 12 [step 1208]). 
	Tang does not expressly disclose maintaining a second connection with the source base station over a period of time during the handover; and communicating with the source base station and the target base station during the handover execution using at least one of the target base station configuration or the source base station configuration, nor that the UE supports overlapping data communication with the source base station and the target base station during the handover.
	Kone discloses maintaining a second connection with the source base station over a period of time during the handover (seamless connectivity is maintained when handing over from one base station to another, according to [0006]); and 
communicating with the source base station and the target base station during the handover execution using at least one of the target base station configuration or the source base station configuration (a radio resource configuration of a target base station is provided to a UE in a handover command from a source base station, according to [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with Kone by maintaining a second connection with the source base station over a period of time during the handover; and communicating with the source base station and the target base station during the handover execution using at least one of the target base station configuration or the source base station configuration.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid dropped connections while changing base stations.
	Neither Tang nor Kone expressly discloses that the UE supports overlapping data communication with the source base station and the target base station during the handover.
	Viljamaa discloses that the UE supports overlapping data communication with the source base station and the target base station during the handover (a terminal device undergoes an intra-frequency handover, wherein said terminal remains on a given frequency when handing over from the source cell to the target cell, according to [0066]-[0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone with Viljamaa such that the UE supports overlapping data communication with the source base station and the target base station during the handover.
	One of ordinary skill in the art would have been motivated to make this modification in order to prevent degradation of quality of service (Viljamaa:  [0003]).
	Regarding claim 10, Tang discloses an apparatus for wireless communication at a user equipment (UE) (disclosed is a UE, according to [0417], Fig. 18), comprising: 
	a memory (the UE comprises a memory, according to [0417], Fig. 18 [element 1804]); and 
	at least one processor coupled to the memory (the UE comprises a processor coupled to the memory, according to [0417], Fig. 18 [element 1801]) and configured to: 
transmit, to a source base station, a capability of the UE associated with a bandwidth class or a band combination in connection with a handover in which the UE maintains connections with the source base station and a target base station (the UE transmits TTI request information to a source eNB, said TTI request information indicating to said source eNB the UE’s short TTI communication capability, according to [0328]-[0332], Fig. 12 [steps 1201, 1202, and 1203], whereby a particular TTI length is associated with a particular size bandwidth [“a capability of the UE associated with a bandwidth class”], according to [0278]); 
	receive a handover message from the source base station serving the UE to handover from the source base station to the target base station, wherein the handover message comprises at least one of a target base station configuration to apply during handover execution or a source base station configuration to apply during the handover execution based on the capability of the UE (the source eNB sends a handover command message, comprising an assigned TTI length that the UE is to use to communicate with a particular target eNB, to said UE, according to [0336]-[0337], Fig. 12 [steps 1206 and 1207]); 
	establish a first connection with the target base station (the UE begins to communicate with the target eNB, according to [0338], Fig. 12 [step 1208]).
	Tang does not expressly disclose maintaining a second connection with the source base station over a period of time during the handover; and communicating with the source base station and the target base station during the handover execution using at least one of the target base station configuration or the source base station configuration, nor that the UE supports overlapping data communication with the source base station and the target base station during the handover.
	Kone discloses maintaining a second connection with the source base station over a period of time during the handover (seamless connectivity is maintained when handing over from one base station to another, according to [0006]); and 
communicating with the source base station and the target base station during the handover execution using at least one of the target base station configuration or the source base station configuration (a radio resource configuration of a target base station is provided to a UE in a handover command from a source base station, according to [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with Kone by maintaining a second connection with the source base station over a period of time during the handover; and communicating with the source base station and the target base station during the handover execution using at least one of the target base station configuration or the source base station configuration.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid dropped connections while changing base stations.
	Neither Tang nor Kone expressly discloses that the UE supports overlapping data communication with the source base station and the target base station during the handover.
	Viljamaa discloses that the UE supports overlapping data communication with the source base station and the target base station during the handover (a terminal device undergoes an intra-frequency handover, wherein said terminal remains on a given frequency when handing over from the source cell to the target cell, according to [0066]-[0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone with Viljamaa such that the UE supports overlapping data communication with the source base station and the target base station during the handover.
	One of ordinary skill in the art would have been motivated to make this modification in order to prevent degradation of quality of service (Viljamaa:  [0003]).
	Regarding claim 11, Tang discloses a method for wireless communications by a source base station (disclosed is a method for wireless communications by a source eNB, according to [0327]-[0339], Fig. 12), comprising: 
	receiving, from a user equipment (UE), a capability of the UE associated with a bandwidth class or a band combination in connection with a handover in which the UE maintains connections with the source base station and a target base station (the UE transmits TTI request information to a source eNB, said TTI request information indicating to said source eNB the UE’s short TTI communication capability, according to [0328]-[0332], Fig. 12 [steps 1201, 1202, and 1203], whereby a particular TTI length is associated with a particular size bandwidth [“a capability of the UE associated with a bandwidth class”], according to [0278]); 
	transmitting a handover message to the UE to handover from the source base station to the target base station, wherein the handover message comprises at least one of a target base station configuration to apply during handover execution or a source base station configuration to apply during the handover execution based on the capability of the UE (he source eNB sends a handover command message, comprising an assigned TTI length that the UE is to use to communicate with a particular target eNB, to said UE, according to [0336]-[0337], Fig. 12 [steps 1206 and 1207]). 
	Tang does not expressly disclose maintaining a connection with the UE over a period of time during the handover; and communicating with the UE during the handover execution using at least the source base station configuration, nor that the UE supports overlapping data communication with the source base station and the target base station during the handover.
	Kone discloses maintaining a connection with the UE over a period of time during the handover (seamless connectivity is maintained when handing over from one base station to another, according to [0006]); and 
	communicating with the UE during the handover execution using at least the source base station configuration (during the seamless handover between two base stations, the source base station necessarily communicates with the UE in a manner consistent with said source base station’s configuration).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with Kone by maintaining a connection with the UE over a period of time during the handover; and communicating with the UE during the handover execution using at least the source base station configuration.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid dropped connections while changing base stations.
	Neither Tang nor Kone expressly discloses that the UE supports overlapping data communication with the source base station and the target base station during the handover.
	Viljamaa discloses that the UE supports overlapping data communication with the source base station and the target base station during the handover (a terminal device undergoes an intra-frequency handover, wherein said terminal remains on a given frequency when handing over from the source cell to the target cell, according to [0066]-[0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone with Viljamaa such that the UE supports overlapping data communication with the source base station and the target base station during the handover.
	One of ordinary skill in the art would have been motivated to make this modification in order to prevent degradation of quality of service (Viljamaa:  [0003]).
	Regarding claim 20, Tang discloses a method for wireless communications by a target network entity (disclosed is a method for wireless communications by a target eNB, according to [0327]-[0339], Fig. 12), comprising: 
	receiving, from a source network entity, a capability of a user equipment (UE) associated with a bandwidth class or a band combination (the UE transmits TTI request information to a source eNB, said TTI request information indicating to said source eNB the UE’s short TTI communication capability, whereby said source eNB forwards this information to the target eNB, according to [0328]-[0332], Fig. 12 [steps 1201, 1202, 1203, and 1204], whereby a particular TTI length is associated with a particular size bandwidth [“a capability of a user equipment (UE) associated with a bandwidth class”], according to [0278]); 
	transmitting, to the source network entity, a target network entity configuration to apply during handover execution or a source network entity configuration to apply during the handover execution based on the capability of the UE (the target eNB transmits TTI indication information in a handover confirm message to the source eNB, according to [0334], Fig. 12 [step 1205]); and 
	communicating with the UE during the handover execution using at least the target network entity configuration (the UE begins to communicate with the target eNB using the TTI indication information, according to [0338], Fig. 12 [step 1208]).
	Tang does not expressly disclose that the capability received from the source network entity by the target network entity is in connection with a handover in which the UE maintains connections with the source network entity and the target network entity, nor that the UE supports overlapping data communication with the source network entity and the target network entity during the handover.
	Kone discloses that the capability received from the source network entity by the target network entity is in connection with a handover in which the UE maintains connections with the source network entity and the target network entity (seamless connectivity is maintained when handing over from one base station to another, according to [0006]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang with Kone such that the capability received from the source network entity by the target network entity is in connection with a handover in which the UE maintains connections with the source network entity and the target network entity.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid dropped connections while changing base stations.
	Neither Tang nor Kone expressly discloses that the UE supports overlapping data communication with the source network entity and the target network entity during the handover.
	Viljamaa discloses that the UE supports overlapping data communication with the source network entity and the target network entity during the handover (a terminal device undergoes an intra-frequency handover, wherein said terminal remains on a given frequency when handing over from the source cell to the target cell, according to [0066]-[0067]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone with Viljamaa such that the UE supports overlapping data communication with the source network entity and the target network entity during the handover.
	One of ordinary skill in the art would have been motivated to make this modification in order to prevent degradation of quality of service (Viljamaa:  [0003]).

7.	Claims 2-3, 12-13, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Kone in view of Viljamaa as applied to claims 1, 11, and 20 above, further in view of Reznik et al., U.S. Patent Application Publication 2006/0286945 (hereinafter Reznik). 
	Regarding claim 2, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 1.  
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability of the UE that is transmitted to the source base station comprises a UE capability for at least one of an inter-frequency handover, an intra-band and inter-frequency handover, and an inter-band handover, and wherein the capability is associated with the band combination.
	Reznik discloses that the capability of the UE that is transmitted to the source base station comprises a UE capability for at least one of an inter-frequency handover, an intra-band and inter-frequency handover, and an inter-band handover, and wherein the capability is associated with the band combination (a WTRU initiates inter-frequency handover, according to [0030], whereby the WTRU communicates in two or more different frequency bands [“band combination”], according to [0003], [0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Reznik such that the capability of the UE that is transmitted to the source base station comprises a UE capability for at least one of an inter-frequency handover, an intra-band and inter-frequency handover, and an inter-band handover, and wherein the capability is associated with the band combination.
	 One of ordinary skill in the art would have been motivated to make this modification in order to maximize received signal quality (Reznik:  [0030]).
	Regarding claim 3, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 1.  Additionally, Tang discloses that the capability is associated with the bandwidth class (a particular TTI length is associated with a particular size bandwidth [“bandwidth class”], according to [0278]).
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability of the UE that is transmitted to the source base station comprises a UE capability for an intra-frequency handover in which the UE maintains the connections with the source base station and the target base station.
	Reznik discloses that the capability of the UE that is transmitted to the source base station comprises a UE capability for an intra-frequency handover in which the UE maintains the connections with the source base station and the target base station (a WTRU initiates soft single frequency handover, according to [0004]-[0009]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Reznik such that the capability of the UE that is transmitted to the source base station comprises a UE capability for an intra-frequency handover in which the UE maintains the connections with the source base station and the target base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to maximize received signal quality (Reznik:  [0030]).
	Regarding claim 12, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 11.  
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability that is received from the UE comprises a UE capability for at least one of an inter-frequency handover, an intra-band and inter-frequency handover, and an inter-band handover, and wherein the capability is associated with the band combination.
	Reznik discloses that the capability that is received from the UE comprises a UE capability for at least one of an inter-frequency handover, an intra-band and inter-frequency handover, and an inter-band handover, and wherein the capability is associated with the band combination (a WTRU initiates inter-frequency handover, according to [0030], whereby the WTRU communicates in two or more different frequency bands [“band combination”], according to [0003], [0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Reznik such that the capability that is received from the UE comprises a UE capability for at least one of an inter-frequency handover, an intra-band and inter-frequency handover, and an inter-band handover, and wherein the capability is associated with the band combination.
	 One of ordinary skill in the art would have been motivated to make this modification in order to maximize received signal quality (Reznik:  [0030]).
	Regarding claim 13, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 11.  Additionally, Tang discloses that the capability is associated with the bandwidth class (a particular TTI length is associated with a particular size bandwidth [“bandwidth class”], according to [0278]).
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability that is received from the UE comprises a UE capability for an intra-frequency handover in which the UE maintains connections with the source base station and the target base station.
	Reznik discloses that the capability that is received from the UE comprises a UE capability for an intra-frequency handover in which the UE maintains connections with the source base station and the target base station (a WTRU initiates soft single frequency handover, according to [0004]-[0009]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Reznik such that the capability that is received from the UE comprises a UE capability for an intra-frequency handover in which the UE maintains connections with the source base station and the target base station.
	One of ordinary skill in the art would have been motivated to make this modification in order to maximize received signal quality (Reznik:  [0030]).
	Regarding claim 21, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 20.  
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability that is received from the source network entity comprises a UE capability for at least one of an inter-frequency handover, an intra-band and inter-frequency handover, and an inter-band handover, and wherein the capability is associated with the band combination.
	Reznik discloses that the capability that is received from the source network entity comprises a UE capability for at least one of an inter-frequency handover, an intra-band and inter-frequency handover, and an inter-band handover, and wherein the capability is associated with the band combination (a WTRU initiates inter-frequency handover, according to [0030], whereby the WTRU communicates in two or more different frequency bands [“band combination”], according to [0003], [0005]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Reznik such that the capability that is received from the source network entity comprises a UE capability for at least one of an inter-frequency handover, an intra-band and inter-frequency handover, and an inter-band handover, and wherein the capability is associated with the band combination.
	 One of ordinary skill in the art would have been motivated to make this modification in order to maximize received signal quality (Reznik:  [0030]).
	Regarding claim 22, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 20.  Additionally, Tang discloses that the capability is associated with the bandwidth class (a particular TTI length is associated with a particular size bandwidth [“bandwidth class”], according to [0278]).
	Neither Tang, Kone, and Viljamaa expressly discloses that the capability that is received from the source network entity comprises a UE capability for an intra-frequency handover.
	Reznik discloses that the capability that is received from the source network entity comprises a UE capability for an intra-frequency handover (a WTRU initiates single frequency handover, according to [0004]-[0009]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Reznik such that the capability that is received from the source network entity comprises a UE capability for an intra-frequency handover.
	One of ordinary skill in the art would have been motivated to make this modification in order to maximize received signal quality (Reznik:  [0030]).

8.	Claims 4-5, 14-15, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Kone in view of Viljamaa as applied to claims 1, 11, and 20 above, further in view of Yoshimoto et al., U.S. Patent Application Publication 2019/0141731 (hereinafter Yoshimoto).
	Regarding claim 4, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 1.
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability of the UE that is transmitted to the source base station comprises a number of supported component carriers (CCs) for an intra-band handover.
	Yoshimoto discloses that the capability of the UE that is transmitted to the source base station comprises a number of supported component carriers (CCs) for an intra-band handover (when a terminal apparatus supports a prescribed function (such as perform a handover within a particular bandwidth, according to [0142]), said terminal apparatus transmits information that indicates the number of component carriers for which aggregating may be performed, according to [0156]-[0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Yoshimoto such that the capability of the UE that is transmitted to the source base station comprises a number of supported component carriers (CCs) for an intra-band handover.
	One of ordinary skill in the art would have been motivated to make this modification in order to mitigate interference (Yoshimoto:  [0008]).
	Regarding claim 5, the combination of Tang, Kone, Viljamaa, and Yoshimoto discloses all the limitations of claim 4.
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability indicates at least one of: the capability indicated based on a carrier aggregation (CA) bandwidth class, a maximum number of CCs that are supported by the UE for the intra-band handover, a maximum bandwidth supported by the UE for the intra-band handover, a number of CCs that includes overlapped CCs for intra-frequency handover, supported uplink component carriers that are indicated by a first bandwidth class, or supported downlink component carriers that are indicated by a second bandwidth class.
	Yoshimoto discloses that the capability indicates at least one of: the capability indicated based on a carrier aggregation (CA) bandwidth class, a maximum number of CCs that are supported by the UE for the intra-band handover, a maximum bandwidth supported by the UE for the intra-band handover, a number of CCs that includes overlapped CCs for intra-frequency handover, supported uplink component carriers that are indicated by a first bandwidth class, or supported downlink component carriers that are indicated by a second bandwidth class (the terminal apparatus indicates the number of component carriers for which aggregation can be performed [a maximum number of CCs that are supported by the UE for the intra-band handover”], according to [0156]-[0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa as modified by Yoshimoto with Yoshimoto such that the capability indicates at least one of: the capability indicated based on a carrier aggregation (CA) bandwidth class, a maximum number of CCs that are supported by the UE for the intra-band handover, a maximum bandwidth supported by the UE for the intra-band handover, a number of CCs that includes overlapped CCs for intra-frequency handover, supported uplink component carriers that are indicated by a first bandwidth class, or supported downlink component carriers that are indicated by a second bandwidth class.
	One of ordinary skill in the art would have been motivated to make this modification in order to mitigate interference (Yoshimoto:  [0008]).
	Regarding claim 14, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 11.
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability that is received from the UE comprises a number of supported component carriers (CCs) for an intra-band handover.
	Yoshimoto discloses that the capability that is received from the UE comprises a number of supported component carriers (CCs) for an intra-band handover (when a terminal apparatus supports a prescribed function (such as perform a handover within a particular bandwidth, according to [0142]), said terminal apparatus transmits information that indicates the number of component carriers for which aggregating may be performed, according to [0156]-[0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Yoshimoto such that the capability that is received from the UE comprises a number of supported component carriers (CCs) for an intra-band handover.
	One of ordinary skill in the art would have been motivated to make this modification in order to mitigate interference (Yoshimoto:  [0008]).
	Regarding claim 15, the combination of Tang, Kone, Viljamaa, and Yoshimoto discloses all the limitations of claim 14.
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability indicates at least one of: the capability based on a carrier aggregation (CA) bandwidth class, a maximum number of CCs that are supported by the UE for the intra-band handover, a maximum bandwidth supported by the UE for the intra-band handover, a number of CCs that includes overlapped CCs for intra-frequency handover, supported uplink component carriers that are indicated by a first bandwidth class, or supported downlink component carriers that are indicated by a second bandwidth class.
	Yoshimoto discloses that the capability indicates at least one of: the capability based on a carrier aggregation (CA) bandwidth class, a maximum number of CCs that are supported by the UE for the intra-band handover, a maximum bandwidth supported by the UE for the intra-band handover, a number of CCs that includes overlapped CCs for intra-frequency handover, supported uplink component carriers that are indicated by a first bandwidth class, or supported downlink component carriers that are indicated by a second bandwidth class (the terminal apparatus indicates the number of component carriers for which aggregation can be performed [a maximum number of CCs that are supported by the UE for the intra-band handover”], according to [0156]-[0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa as modified by Yoshimoto with Yoshimoto such that the capability indicates at least one of: the capability based on a carrier aggregation (CA) bandwidth class, a maximum number of CCs that are supported by the UE for the intra-band handover, a maximum bandwidth supported by the UE for the intra-band handover, a number of CCs that includes overlapped CCs for intra-frequency handover, supported uplink component carriers that are indicated by a first bandwidth class, or supported downlink component carriers that are indicated by a second bandwidth class.
	One of ordinary skill in the art would have been motivated to make this modification in order to mitigate interference (Yoshimoto:  [0008]).
	Regarding claim 23, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 20.
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability that is received from the source network entity comprises a number of supported component carriers (CCs) for an intra-band handover.
	Yoshimoto discloses that the capability that is received from the source network entity comprises a number of supported component carriers (CCs) for an intra-band handover (when a terminal apparatus supports a prescribed function (such as perform a handover within a particular bandwidth, according to [0142]), said terminal apparatus transmits information that indicates the number of component carriers for which aggregating may be performed, according to [0156]-[0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Yoshimoto such that the capability that is received from the source network entity comprises a number of supported component carriers (CCs) for an intra-band handover.
	One of ordinary skill in the art would have been motivated to make this modification in order to mitigate interference (Yoshimoto:  [0008]).
	Regarding claim 24, the combination of Tang, Kone, Viljamaa, and Yoshimoto discloses all the limitations of claim 23.
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability indicates at least one of: the capability based on a carrier aggregation (CA) bandwidth class, a maximum number of CCs that are supported by the UE for the intra-band handover, a maximum bandwidth supported by the UE for the intra-band handover, a number of CCs that includes overlapped CCs for intra-frequency handover, supported uplink component carriers that are indicated by a first bandwidth class, or supported downlink component carriers that are indicated by a second bandwidth class.
	Yoshimoto discloses that the capability indicates at least one of: the capability based on a carrier aggregation (CA) bandwidth class, a maximum number of CCs that are supported by the UE for the intra-band handover, a maximum bandwidth supported by the UE for the intra-band handover, a number of CCs that includes overlapped CCs for intra-frequency handover, supported uplink component carriers that are indicated by a first bandwidth class, or supported downlink component carriers that are indicated by a second bandwidth class (the terminal apparatus indicates the number of component carriers for which aggregation can be performed [a maximum number of CCs that are supported by the UE for the intra-band handover”], according to [0156]-[0157]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa as modified by Yoshimoto with Yoshimoto such that the capability indicates at least one of: the capability based on a carrier aggregation (CA) bandwidth class, a maximum number of CCs that are supported by the UE for the intra-band handover, a maximum bandwidth supported by the UE for the intra-band handover, a number of CCs that includes overlapped CCs for intra-frequency handover, supported uplink component carriers that are indicated by a first bandwidth class, or supported downlink component carriers that are indicated by a second bandwidth class.
	One of ordinary skill in the art would have been motivated to make this modification in order to mitigate interference (Yoshimoto:  [0008]).

9.	Claims 8, 18, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Kone in view of Viljamaa as applied to claims 1, 11, and 20 above, further in view of Malkamaki et al., U.S. Patent Application Publication 2016/0112913 (hereinafter Malkamaki).
	Regarding claim 8, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 1.
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability of the UE that is transmitted to the source base station comprises a need for a time division multiplexing (TDM) pattern.
	Malkamaki discloses that the capability of the UE that is transmitted to the source base station comprises a need for a time division multiplexing (TDM) pattern (a UE indicates, to a base station, of the need for a TDM pattern extension, according to [0018]-[0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Malkamaki such that the capability of the UE that is transmitted to the source base station comprises a need for a time division multiplexing (TDM) pattern.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide more time to a UE to access a given cell (Malkamaki:  [0018]).
	Regarding claim 18, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 11.
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability of the UE that is received from the UE comprises a need for a time division multiplexing (TDM) pattern.
	Malkamaki discloses that the capability of the UE that is received from the UE comprises a need for a time division multiplexing (TDM) pattern (a UE indicates, to a base station, of the need for a TDM pattern extension, according to [0018]-[0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Malkamaki such that the capability of the UE that is received from the UE comprises a need for a time division multiplexing (TDM) pattern.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide more time to a UE to access a given cell (Malkamaki:  [0018]).
	Regarding claim 27, the combination of Tang, Kone, and Viljamaa discloses all the limitations of claim 20.
	Neither Tang, Kone, nor Viljamaa expressly discloses that the capability that is received from the source network entity comprises a need for a time division multiplexing (TDM) pattern.
	Malkamaki discloses that the capability that is received from the source network entity comprises a need for a time division multiplexing (TDM) pattern (a UE indicates, to a base station, of the need for a TDM pattern extension, according to [0018]-[0022]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tang as modified by Kone as modified by Viljamaa with Malkamaki such that the capability that is received from the source network entity comprises a need for a time division multiplexing (TDM) pattern.
	One of ordinary skill in the art would have been motivated to make this modification in order to provide more time to a UE to access a given cell (Malkamaki:  [0018]).

Allowable Subject Matter
10.	Claims 6-7, 9, 16-17, 19, 25-26, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W GENACK whose telephone number is (571)272-7541.  The examiner can normally be reached on Monday through Friday, 9:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW W GENACK/Primary Examiner, Art Unit 2645